Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, corresponding to claims 1-9 and 15-17, in the reply filed on December 6, 2021 is acknowledged.
Claim 10-14 and 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikander (WO-03-101898-A1).
Regarding Claim 1, Nikander teaches of a nozzle strip/row of nozzles (nozzle rows, p. 3 ¶ 2 Line 1-2) for a blow box (nozzle block), each having an inlet (p. 6, ¶ 1 Line 1-4 Fig. 1, NB), opening (Fig. 1, N) for blowing an air jet (Fig. 1, J) on a glass surface (Fig. 1, G). Nikander does not explicitly teach but illustrates in Figure 1 and 2-5, the side surface of the nozzle row/block to have merlon-like elevations. Claim 1 is anticipated by Nikander.

Regarding Claim 7, according to Nikander of Claim 1, Nikander teaches of nozzle alternatives in Figures 2-4 for different efficiency (¶ connecting p. 6 and 7); the nozzles are tapered so the inlet is larger than the opening. Claim 7 is anticipated by Nikander.

Regarding Claim 8, according to Nikander of Claim 1, Nikander teaches the state of the prior art (p. 2 ¶ 1 Line 4) “nozzles machined often to aluminium profile”. Nikander does not further specify in their own invention the construction material; however teaches of compatibility with aluminum. Claim 8 is anticipated by Nikander.

Regarding Claim 9, according to Nikander of Claim 1, Nikander teaches in Figure 3 the nozzles are conical, so the merlon-like elevation have no planar sections. Claim 9 is anticipated by Nikander.


Claims 1-7, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Der Ohe et al (US-20130255319-A1) .

Regarding Claim 1, Von Der Ohe teaches of a plurality of nozzles in a blowing device[0011]; the nozzles are arranged in formed lines[0029], each with an inlet and outlet/opening [0026-0028] that blows air on glass[0010]. Von Der Ohe does not explicitly teach but illustrates in Fig. 2, the side surface of the nozzle with conical/cylindrical part to have merlon-like elevations. Claim 1 is anticipated by Von Der Ohe.

Regarding Claim 2, 6, and 17, according to Von Der Ohe of Claim 1, Von Der Ohe teaches separation of 40 mm from nozzle to nozzle [0029].  Claim 2, 6, and 17 are anticipated by Van Der Ohe.

Regarding Claim 3 and 15, according to Von Der Ohe of Claim 1, Von Der Ohe teaches nozzle opening diameter of 10 mm [0026, 0028]. Claim 3 and 15 are anticipated by Van Der Ohe.

Regarding Claim 4 and 16, according to Von Der Ohe of Claim 1, Von Der Ohe teaches nozzle height/length to be 50-300 mm [0015].  Claim 4 and 16 are anticipated by Van Der Ohe.

Regarding Claim 5, according to Von Der Ohe of Claim 1, Von Der Ohe teaches of the nozzle wall thickness between 0.5 and 5 mm [0011], reading on Applicant’s wall thickness and merlon-like elevation width relationship defined in instant pre-grant publication [0020]. Claim 5 is anticipated by Van Der Ohe.

Regarding Claim 7, according to Von Der Ohe of Claim 1, Von Der Ohe teaches of the nozzle to be conical in which the internal diameter is reduced in the direction of the airflow [0011]. Claim 7 is anticipated by Van Der Ohe.

Regarding Claim 9, according to Von Der Ohe of Claim 1, Von Der Ohe teaches of tubular/conical nozzles (Col. 2 Line 36-42) such that the side surface has no planar sections. Claim 9 is anticipated by Von Der Ohe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741